Case 1:16-cr-10343-ADB Document 663 Filed 01/09/19 Page 1 of 1

Waiver of Indictment

 

UNITED STATES DISTRICT COURT
FOR THE
_DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AN[ERICA )
)

v. ) Criminal No. 16-10343-ADB
)
)

MICHAEL L. BABICH

WAIVER oF INDICTMENT

I, D/IICHAEL L. BABICH, the above-named defendant, Who is accused of Conspiracy To
Commit Mail Fraud in violation of Title 18, United States Code, Section 37_’1 and Mail Fraud in
violation of Title 18, United States Code, Section 1341 in or about and between May 2012 and
Decelnber 2015, being advised of the nature of the charge(s), the proposed information, and my
rights, hereby waive in open court on J'anuary 9, 2019 prosecution by indictment and consent that

the proceeding may be by information instead of by indictment
, /.’

%///////

Defend{ t

4/¢¢£/¢%¢/

Counsel for the Defendant

on. Allison D. Burroughs
United States Distn'ct Judge

Before (… o)`> S\

